Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 1 of 10 PAGEID #: 1696




                          EXHIBIT 1
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 2 of 10 PAGEID #: 1697




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KEN JOHANSEN,
                       Plaintiff,                  Case No.: 2:16-cv-00121
               vs.                                 Judge Marbley
 ONE PLANET OPS INC.,                              Magistrate Judge Elizabeth Preston Deavers

                       Defendant.

                       FINAL APPROVAL ORDER AND JUDGMENT

        This matter having come before the Court on Plaintiff’s motion for final approval (the

 “Motion for Final Approval”) of a proposed class action settlement (the “Settlement”) of the

 above-captioned action (the “Action”) between Ken Johansen (“Johansen” or “Plaintiff”),

 individually and on behalf of the class of persons he represents (the “Settlement Class” defined

 below) and One Planet Ops Inc. (“One Planet” or “Defendant”)) (Plaintiff and One Planet are

 collectively referred to as the “Parties”), pursuant to the parties’ Settlement Agreement (the

 “Agreement” or the “Settlement Agreement”), and having duly considered all papers filed and

 arguments presented, the Court hereby finds and orders as follows:

        1.     Unless defined herein, all defined terms in this Final Approval Order and

 accompanying Judgment shall have the respective meanings set forth in the Agreement.

        2.     This Court has jurisdiction over the subject matter of the Action and over all

 parties to the Action, including all Settlement Class Members.

        3.     The Court preliminarily approved the Settlement Agreement and entered the

 Preliminary Approval Order on October 11, 2019, and notice was given to all members of the

 Settlement Class under the terms of the Preliminary Approval Order.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 3 of 10 PAGEID #: 1698




        4.      The Court has read and considered the papers filed in support of the Motion,

 including the Settlement Agreement and the exhibits thereto, the arguments submitted on behalf

 of the Plaintiff, Settlement Class Members, and Defendant, and supporting declarations. The

 Court has also read and considered any written objections filed by Settlement Class Members.

 The Court has not received any objections from any person regarding the Settlement. The Court

 held a hearing on February 25, 2020, at which time the parties were afforded the opportunity to

 be heard in support of or in opposition to the Settlement Agreement. Furthermore, the Court

 finds that notice under the Class Action Fairness Act was timely and properly effectuated on

 August 5, 2019, and that ninety (90) days have passed without comment or objection from any

 governmental entity.

        5.      Based on the papers filed with the Court and the presentations made to the Court

 at the hearing, the Court now gives final approval to the Settlement and finds that the Settlement

 is fair, adequate, reasonable, and in the best interests of the Settlement Class. This finding is

 supported by, among other things, the complex legal and factual history of the Action, the fact

 that the Settlement is the result of arm’s-length negotiations presided over by a neutral mediator,

 and the settlement benefits being made available to Settlement Class Members.

        6.      Under Federal Rule of Civil Procedure 23(c), the Court certifies, for settlement

 purposes only, the following “Settlement Class.”

        All persons in the United States whose residential telephone number was
        registered on the National Do Not Call Registry for more than 30 days, and who,
        from February 10, 2012 through the date of preliminary approval of the
        Settlement Agreement, received more than one telephone solicitation allegedly
        from The Lead House or any third-party call center that contracted with the Lead
        House within any twelve-month period. This described class is limited to those
        9,407 persons whose phone numbers were included in the records produced by
        Lead House and whose numbers were identified in Plaintiff’s Expert’s Report, but
        excluding Class Counsel, Defendant’s Counsel, and any judge before whom the
        Action is assigned and members of the immediate family of such judge.

                                                 2
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 4 of 10 PAGEID #: 1699




        7.      Under Federal Rule of Civil Procedure 23, Ken Johansen is appointed as Class

 Representative and the following are appointed as Class Counsel:

                Brian K. Murphy
                Jonathan P. Misny
                Murray Murphy Moul + Basil LLP
                1114 Dublin Road
                Columbus, Ohio 43215
                (614) 488-0400
                murphy@mmmb.com
                misny@mmmb.com

                Edward A. Broderick
                Broderick Law, P.C.
                99 High St., Suite 304
                Boston, MA 02110
                (617) 738-7080
                ted@broderick-law.com

                Matthew P. McCue
                Law Office of Matthew P. McCue
                1 South Ave., Third Floor
                Natick, MA 01760
                (508) 655-1415
                mmccue@massattorneys.net


        8.      With respect to the Settlement Class, the Court finds that the prerequisites for a

 class action under Federal Rules of Civil Procedure 23(a) and (b)(3) have been met, including

 that the Settlement Class is sufficiently numerous, that there are questions of law and fact

 common to members of the Settlement Class that predominate, that the claims of Plaintiff are

 typical of the claims of the Settlement Class, that Plaintiff and Class Counsel adequately

 represent the interests of the Settlement Class, and a settlement class action is a superior method

 of adjudicating this Action.

        9.      The Court has determined that the Notice given to the Settlement Class, in

 accordance with the Notice Plan in the Agreement and the Preliminary Approval Order, fully and

                                                 3
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 5 of 10 PAGEID #: 1700




 accurately informed members of the Settlement Class of all material elements of the Settlement

 and constituted the best notice practicable under the circumstances, and fully satisfied the

 requirements of due process, Federal Rule of Civil Procedure 23, and all applicable law.

        10.     The Court finds that proper and timely notice was provided to the appropriate

 state and federal officials of the Settlement Agreement under the Class Action Fairness Act of

 2005, 28 U.S.C. § 1715.

        11.     All persons whose names were included on the list supplied by Class Counsel,

 attached as Exhibit E to the Declaration of the Settlement Administrator, as having made timely

 and valid requests for exclusion are excluded from the Settlement Class and are not bound by

 this Final Approval Order and Judgment.

        12.     The Court orders the Parties to the Settlement Agreement to perform their

 obligations thereunder. The Settlement Agreement, including the releases therein, shall be

 deemed incorporated herein as if explicitly set forth and shall have the full force of an order of

 this Court. Plaintiff, each and every Settlement Class Member, and the remainder of the

 Releasing Parties (as defined in the Settlement Agreement) fully, finally, completely, and

 forever, release, relinquish, acquit, and discharge the Released Parties (as defined in the

 Settlement Agreement) against all Released Claims, including all actual, potential, filed, known

 or unknown (including Unknown Claims), fixed or contingent, claimed or unclaimed, asserted or

 unasserted, suspected or unsuspected, material or immaterial, matured or unmatured, hidden or

 concealed, disclosed or undisclosed, accrued or unaccrued, direct or indirect, individual or

 representative, claims, counterclaims, suits, debts, controversies, promises, losses, sums of

 money, covenants, assertions, allegations, contentions, actions, demands, liabilities, rights,

 causes or rights of action, contracts or agreements, extra-contractual claims, damages, punitive,


                                                 4
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 6 of 10 PAGEID #: 1701




 exemplary, or expenses, costs, attorneys’ fees and or obligations of any kind or nature

 whatsoever, whether in law or in equity, based on the TCPA or any other federal law, state law,

 municipal law, statutory or common law, territorial law, foreign law, contract, regulatory

 promulgation (including, but not limited to, any opinion or declaratory ruling), or any other law,

 rule, or regulation, against the Released Parties, or any of them, arising out of or relating in any

 way to telemarketing calls by or on behalf of One Planet. This includes, but is not limited to, any

 telemarketing calls allegedly by or on behalf, or purporting to act on the behalf, of One Planet

 alleged to violate the TCPA, to one or more numbers registered with any state do-not-call list,

 internal do-not-call list(s), or any federal or state unfair and deceptive practice statutes, invasion

 of privacy, and/or conversion. The Released Claims include any and all claims that were brought

 or could have been brought in the Action.

        13.     The Plaintiff and all Settlement Class Members have acknowledged that the

 Released Claims may include claims, rights, demands, causes of action, liabilities, or suits that

 are not known or suspected to exist. The Plaintiff and all Settlement Class Members nonetheless

 release all such Released Claims against the Released Parties. Plaintiff and the Releasing Parties

 understand and acknowledge that they s have expressly waived and relinquished, to the fullest

 extent permitted by law, the provisions, rights and benefits of § 1542 of the California Civil

 Code, which provides as follows:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
          CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST
          IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND
          THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
          HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 Plaintiff and the Releasing Parties understand and acknowledge that they have waived any and

 all provisions, rights and benefits conferred by any law of any state or territory of the United


                                                   5
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 7 of 10 PAGEID #: 1702




 States, or principle of common law, or the law of any jurisdiction outside of the United States,

 which is similar, comparable or equivalent to § 1542 of the California Civil Code. Plaintiff and

 the Releasing Parties understand and acknowledge they may discover facts in addition to or

 different from those that they now know or believe to be true with respect to the subject matter of

 this release, but that it is their intention to finally and forever settle and release the Released

 Claims, notwithstanding any Unknown Claims they may have.

        14.     The Court dismisses this Action with prejudice and without costs (except as

 otherwise provided herein and in the Settlement Agreement) as to Plaintiff and all Settlement

 Class Members. The Court adjudges that the Releasing Parties, and each of them, have fully,

 finally, and forever released, relinquished, and discharged all Released Claims against the

 Released Parties.

        15.     The Releasing Parties are forever barred and permanently enjoined from directly,

 indirectly, representatively, or in any other capacity filing, commencing, prosecuting, continuing,

 litigating, intervening in, participating in as class members or otherwise, or receiving any

 benefits or other relief from, any lawsuit, any arbitration, or any administrative, regulatory, or

 other proceeding against any of the Released Parties in any jurisdiction based on or relating in

 any way to the Released Claims, and the Releasing Parties are forever barred and permanently

 enjoined from filing, commencing, or prosecuting any lawsuit individually or as a class action

 against any of the Released Parties (including by seeking to amend a pending complaint to

 include class allegations or by seeking class certification in a pending action in any jurisdiction)

 based on or relating in any way to the Released Claims.

        16.     The Court further adjudges that the above described releases and the Settlement

 Agreement will be binding on and have res judicata and preclusive effect in all pending and


                                                  6
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 8 of 10 PAGEID #: 1703




 future lawsuits or other proceedings maintained by or on behalf of the Releasing Parties. The

 Released Parties may file the Settlement Agreement and/or this Final Approval Order and

 accompanying Judgment in any action or proceeding that may be brought against them in order

 to support a defense or counterclaim based on principles of res judicata, collateral estoppel,

 release, good faith settlement, judgment bar or reduction, or any other theory of claim preclusion

 or issue preclusion or similar defense or counterclaim.

        17.     The benefits and payments described in the Agreement are the only consideration,

 fees, and expenses Defendant or the Released Parties shall be obligated to give to the Class

 Representative, Settlement Class Members, and Class Counsel in connection with the

 Agreement, the Released Claims, and the payment of attorneys’ fees and expenses.

        18.     Without affecting the finality of this Final Approval Order and Judgment in any

 way, the Court retains jurisdiction over: (a) implementation and enforcement of the Settlement

 Agreement until the final judgment contemplated hereby has become effective and each and

 every act agreed to be performed by the parties hereto pursuant to the Settlement Agreement has

 been performed; (b) any other action necessary to conclude the Settlement and to administer,

 effectuate, interpret, and monitor compliance with the provisions of the Settlement Agreement;

 and (c) all parties to this Action and Settlement Class Members for the purpose of implementing

 and enforcing the Settlement Agreement.

        19.     The Court approves payment of attorneys’ fees to Class Counsel in the amount of

 $250,853.33 plus their costs and expenses of $37,431.63. This amount shall be paid from the

 Settlement Fund in accordance with the terms of the Settlement Agreement. The Court, having

 considered the materials submitted by Class Counsel in support of final approval of the

 Settlement and their request for attorneys’ fees, costs, and expenses, and in response to any filed


                                                 7
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 9 of 10 PAGEID #: 1704




 objections thereto, finds the award of attorneys’ fees, costs, and expenses appropriate and

 reasonable, and the Court notes that the class notice specifically and clearly advised the class that

 Class Counsel would seek the award. Defendant shall not be responsible for and shall have no

 liability with respect to allocation among Class Counsel, and/or any person who may assert a

 claim thereto, of attorneys’ fees and expenses awarded by the Court.

           20.   The Court approves the incentive fee payment of $10,000 for Plaintiff Ken

 Johansen and specifically finds such amount to be reasonable in light of the service performed by

 Plaintiff for the class. This amount shall be paid from the Settlement Fund in accordance with the

 terms of the Settlement Agreement.

           21.   The Settlement Agreement and this Order are not admissions of liability or fault

 by One Planet, or the Released Parties, or a finding of the validity of any claims in the Action or

 of any wrongdoing or violation of law. The Agreement and Settlement are not a concession by

 One Planet, or the Released Parties, and neither this Order and Judgment, nor any of its terms or

 provisions, nor any of the negotiations or proceedings connected with it, shall be offered as

 evidence or received in evidence or used in any way in any pending or future civil, criminal, or

 administrative action or any other proceeding to establish any liability or wrongdoing of, or

 admission by One Planet or the Released Parties. Notwithstanding the foregoing, nothing in this

 Order shall be interpreted to prohibit the use of this Order and Judgment in a proceeding to

 consummate or enforce the Agreement, or to defend against the assertion of Released Claims in

 any other proceeding. All other relief not expressly granted to the Settlement Class Members is

 denied.




                                                  8
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-1 Filed: 02/14/20 Page: 10 of 10 PAGEID #: 1705




         22.     The Parties are authorized without further approval from the Court to agree upon

  such modifications of the Agreement and all exhibits thereto as shall be consistent in all respects

  with this Settlement Order and Final Judgment and do not limit the rights of Class Members.

         23.     The Court finds, pursuant to Rule 54(a) of the Federal Rules of Civil Procedure,

  that this Final Judgment should be entered and that there is no just reason for delay in the entry

  of this Final Judgment as to Plaintiffs and Defendant. Accordingly, the Clerk is hereby directed

  to enter Judgment forthwith.

         SO ORDERED this ____ day of ________, 2020.




                                                UNITED STATES DISTRICT JUDGE




                                                  9
